Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-20 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the at least one optical layer is configured to provide, at least, pixel-to-pixel optical isolation of the sensor pixel structure; and forming the sensor pixel structure in the cavity on the at least one optical layer of the sensor pixel structure, wherein the cavity profile is configured to control stress on the sensor pixel structure” (claim 1); "wherein the at least one conformal optical layer is configured to provide, at least, pixel-to-pixel optical isolation of the sensor pixel structure; and forming the sensor pixel structure in the at least one cavity on the at least one conformal optical layer of the sensor pixel structure” (claim 14); or "wherein the at least one optical layer is configured to provide, at least, pixel-to-pixel optical isolation of the sensor pixel structure; and forming the sensor pixel structure in the cavity on the at least one optical layer of the sensor pixel structure” (claim 18) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2008/0251872-discloses an image sensor package including: a transmissive substrate, the transmissive substrate comprising a depression disposed at the center of the transmissive substrate and a plurality of recesses connecting with the depression disposed along a circumference of the depression; a plurality of external connection pads in which one end of each of the external connection pads is disposed on the transmissive substrate in the depression and the other end of each of the external connection pads is disposed to extend to the edge of the transmissive substrate along the upper surface of the transmissive substrate projected between the recess; and an image sensor chip on which an Active Pixel Sensor is disposed to face the depression and a plurality of interconnection pads electrically connecting with the external connection pads are disposed around the Active Pixel Sensor.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818